*256CONCURRING OPINION
Cole, Judge:
This case reaches me after preparation of the initial opinion by Judge Walker and a dissenting opinion by Judge Oliver. While I concur in the judgment of my associate, Judge Walker, reasons different from those presented in his opinion persuade me to do so.
It is clear to me that the imported commodity is not a wax as contemplated by paragraph 1796, which provides for “Wax: Animal, vegetable, or mineral, not specially provided for,” as claimed by plaintiff. Nor is it a manufacture of wax, as classified by the collector.
Admittedly, the imported merchandise is 87 per centum paraffin, with only 13 per centum carnauba wax mixed therewith. The blending of the two substances has produced a new product with a different consistency and adaptable to uses not applicable to paraffin, as such. If this were not the'case, it is inescapable that the proper classification of the merchandise would be under paragraph 1733, reading as follows:
Oils, mineral: Petroleum, crude, fuel, or refined, and all distillates obtained from petroleum, including kerosene, benzine, naphtha, gasoline, paraffin, and paraffin oil, not specially provided for. [Italics mine.]
By reason of the foregoing, under no possible application of the law can the provision for waxes be invoked.
Further indication that Congress intended to distinguish, for tariff purposes, paraffin from the waxes included within paragraph 1796, is disclosed in the following excerpt, relating to waxes, contained in the Summary of Tariff Information, 1929 (vol. 2, pp. 2636-2637):
waxes
Description and uses. — Beeswax is described under paragraph 1458 which provides for white bleached beeswax. The crude beeswax enters under paragraph 1693. The waxes of this paragraph are substances which in physical properties resemble beeswax and are mixtures of compounds containing carbon, hydrogen, and oxygen. Vegetable waxes are obtained from the fruit, leaves, or stems of many plants, a small number only being of commercial value. The principal vegetable waxes are carnauba, candelilla, Japan wax, myrtle or bajherry, and Cochin China or cay-cay. Chinese or insect wax, though classed as vegetable, is really an animal wax. The mineral waxes, similar to paraffin (1638), come from natural bituminous substances; the most important are ceresin and montan. [Italics mine.]
The parenthetical “1633” in the above quotation refers to the prototype paragraph in the Tariff Act of 1922 to paragraph 1733, supra.
The Tariff Act of 1913 (paragraph 561) contained a provision for paraffin like that in the two paragraphs referred to of the subsequent acts. In the earlier Tariff Acts of 1909 (paragraph 645) and 1897 (paragraph 633), paraffin was provided for separately and exclusively as such. But throughout all of the legislation referred to, Congress enacted a separate provision in each of the said tariff acts for mineral waxes. The conclusion, therefore, is very definite that Congress has consistently differentiated between paraffin and mineral waxes, for *257the purpose of tariff classification. Without such differentiation, the dictionary definitions, of either paraffin or wax, would support a classification of both thereunder.
The above observations, unfortunately, were omitted in the briefs of both parties as submitted, but apparently were taken into consideration by Judge Walker.
The merchandise in question results from a mixing operation, and being a manufacturing process, Fujii Shoten v. United States, 17 Ct. Cust. Appls. 79, T. D. 43362, the imported commodity is properly classifiable Under paragraph 1558 as a nonenumerated manufactured article. I agree with this finding by Judge Walker.
Plaintiff relies principally, if not entirely, upon the case of United States v. Charles Morningstar & Co., 168 Fed. 541, and likewise, this decision controls the reasoning of my colleague, Judge Oliver. This case, arising Under the Tariff Act of 1897, was decided in 1909 on the theory that both paraffin and carnauba wax were provided for in paragraph 695 of the act of 1897, which read “Wax, vegetable or mineral. This construction I do not regard as accurate and cannot accept it as determinative of the issue now before us.
The same may be said of Pure Milk Association et al. v. United States, 72 Treas, Dec. 360, T. D. 49179, one of the cases mentioned in the dissenting opinion. Evidently, no consideration was given there to the provision for paraffin as set forth in paragraph 1733, supra, and accordingly the decision lacks the strength as an authority attributed to it.
The dissenting opinion places much reliance on Adolphe Hurst & Co., Inc. v. United States, 6 Cust. Ct. 364, C. D. 497, on the theory that the merchandise there involved was composed principally of paraffin, and that therefore paragraph 1796, providing for mineral wax, was broad enough to include such merchandise, the court construing that tariff provision as embracing all waxes from whatever source derived, not specially provided for. If this decision meant to decide that the principal component and controlling part of the merchandise therein involved was paraffin, as interpreted by the dissenting opinion, then it is certainly fair to assume from the court’s conclusion therein that the provision for paraffin in paragraph 1733, supra, must be entirely ignored. Otherwise, the opinion contradicts itself.